            Case 2:20-cv-00445-JAM-EFB Document 27 Filed 09/03/20 Page 1 of 3


 1
     A PROFESSIONAL CORPORATION
 2   Carl L. Fessenden, SBN 161494
 3   David R. Norton, SBN 291448
     350 University Ave., Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706

 6   Attorneys for Defendants COUNTY OF SACRAMENTO and SACRAMENTO COUNTY
     SHERIFF’S DEPARTMENT
 7
 8
                                       UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10
     CANNON HUGH DANIELS, deceased;                  CASE NO. 2:20-cv-00445 JAM EFB
11
     decedent's wife, ARIELE ROSTAMO aka
12   ARIELE NELSON; decedent's mother,               AMENDED STIPULATION FOR DISMISSAL
     SUSAN ADELL DANIELS; and decedent's             WITH PREJUDICE OF DEFENDANTS
13   father, JOSEPH ALBERT DANIELS, IV,              SCOTT R. JONES AND SACRAMENTO
14   individually,                                   COUNTY DEPARTMENT OF HEALTH
                                                     SERVICES AND ORDER
15                     Plaintiff,
                                                     Complaint Filed: 02/26/2020
16   v.
17
     COUNTY OF BUTTE; BUTTE COUNTY
18   SHERIFF'S DEPARTMENT; KORY L.
     HONEA, individually and in his official
19   capacity as Butte County Sheriff; COUNTY
20   OF SACRAMENTO; SACRAMENTO
     COUNTY SHERIFF'S DEPARTMENT;
21   SCOTT R. JONES, individually and in his
     official capacity as Sacramento County
22   Sheriff; OROVILLE HOSPITAL;
23   WELLPATH MANAGEMENT, INC.;
     SACRAMENTO COUNTY DEPARTMENT
24   of HEALTH SERVICES; and DOES I to 50,
     Inclusive,
25
26               Defendants.
     ___________________________________/
27
28   ///

     {02269998.DOCX}                           1
      AMENDED STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANTS SCOTT R. JONES AND
          SACRAMENTO COUNTY DEPARTMENT OF HEALTH SERVICES AND [PROPOSED] ORDER
            Case 2:20-cv-00445-JAM-EFB Document 27 Filed 09/03/20 Page 2 of 3


 1           IT IS HEREBY STIPULATED and agreed by and between Plaintiffs and Defendants COUNTY
 2   OF SACRAMENTO; SACRAMENTO SHERIFF’S DEPARTMENT that Defendants SCOTT R.
 3   JONES and SACRAMENTO COUNTY DEPARTMENT OF HEALTH SERVICES be dismissed from
 4   this action in their entirety with prejudice pursuant to Fed. R. Civ. P. 41(a).
 5           IT IS FURTHER STIPULATED and agreed that in exchange for said dismissals, Defendant
 6   COUNTY OF SACRAMENTO; SACRAMENTO SHERIFF’S DEPARTMENT shall make available
 7   and produce SCOTT R. JONES and any employees, officers, or agents of SACRAMENTO COUNTY
 8   DEPARTMENT OF HEALTH SERVICES involved with the deceased or with the management and/or
 9   control of the deceased while he was incarcerated in the Sacramento jail for his/her deposition(s) and/or
10   at trial, if necessary, without the requirement of Plaintiff formally serving him/her by deposition and/or
11   trial subpoena.
12           IT IS FURTHER STIPULATED that each party is to bear their own fees and costs, including all
13   attorneys’ fees as to these dismissed Defendant’s only.
14
15   IT IS SO STIPULATED.
16
     Dated: September 3, 2020                               PORTER SCOTT
17
                                                            A PROFESSIONAL CORPORATION
18
19                                                          By /s/ David R. Norton
20                                                                 Carl L. Fessenden
                                                                   David R. Norton
21                                                                 Attorneys for Defendants COUNTY OF
                                                                   SACRAMENTO, SACRAMENTO
22                                                                 COUNTY SHERIFF’S DEPARTMENT;
23                                                                 SCOTT R. JONES, SACRAMENTO
                                                                   COUNTY DEPARTMENT OF HEALTH
24                                                                 SERVICES
25
26   Dated: September 3, 2020                               ANDREW E. BAKOS & ASSOCIATES, P.C.

27                                                          By /s/ Andrew E. Bakos (as authorized on 9/3/20)
                                                                   Andrew E. Bakos
28                                                                 Attorney for Plaintiffs

     {02269998.DOCX}                           2
      AMENDED STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANTS SCOTT R. JONES AND
          SACRAMENTO COUNTY DEPARTMENT OF HEALTH SERVICES AND [PROPOSED] ORDER
            Case 2:20-cv-00445-JAM-EFB Document 27 Filed 09/03/20 Page 3 of 3


 1
                                                     ORDER
 2
 3            Having reviewed the Stipulation of the parties, and good cause appearing, IT IS HEREBY

 4   ORDERED that the above-captioned action is dismissed with prejudice as to Defendants SCOTT R.

 5   JONES and SACRAMENTO COUNTY DEPARTMENT OF HEALTH SERVICES, the named

 6   Defendants identified in the Stipulation. Each party is to bear their own fees and costs, including all

 7   attorneys’ fees as to these dismissed defendants only.

 8
     Dated: September 3, 2020                             /s/ John A. Mendez____________
 9                                                        The Honorable John A. Mendez
10                                                        United States District Court Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02269998.DOCX}                           3
      AMENDED STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANTS SCOTT R. JONES AND
          SACRAMENTO COUNTY DEPARTMENT OF HEALTH SERVICES AND [PROPOSED] ORDER
